Motion Granted; Order filed August 20, 2013




                                       In The

                    Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-13-00101-CR
                                    ____________

                        JORGE GUERRERO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1354948

                                     ORDER

      Appellant filed a motion requesting the clerk’s record in this case to be
supplemented with the juvenile clerk's record in cause number 2012-00331J in the
314th Juvenile District Court.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 20, 2013, containing the juvenile clerk's record in
cause number 2012-00331J in the 314th Juvenile District Court.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

       Appellant’s brief is due 30 days after the date the supplemental clerk’s
record is filed.



                                   PER CURIAM